DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkel Schwaben Nudeln (DE 7618492 U1; hereinafter Birkel).
Regarding claims 1-8 and 13-16, Birkel teaches a container movable between a first configuration and a second configuration (i.e. closed configuration and an open/expanded configuration), the first configuration sized and configured retain one or more items within the container, the second configuration sized and configured to facilitate removal of one or more items from the container, the first configuration having a smaller size than the second configuration, the container comprising a first outer wall .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birkel in view of Levine (US 2002/0146955 A1).
Regarding claims 9-12 and 17-20, Birkel discloses the claimed invention except for attaching tape.  Levine teaches an expandable container comprising a first piece of tape (14) attached to a first outer wall and a second outer wall, the first piece of tape extending around a first corner; and a second piece of tape attached to the first outer wall and the second outer wall, the second piece of tape extending around the first corner; wherein, when the first piece of tape is cut, the first expandable portion may move from the collapsed position to the extended position (see Par. 0039).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to add tape over the expandable corners of Birkel’s box in order to control the expansion of said corners (Levine; see Par. 0038-0040).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734